Sherwood, Judge,
delivered the opinion of the court.
Despondent was indicted for grand larceny, and demurred to the indictment, which the court held to be insufficient.; but no final judgment was entered. The State thereupon appealed to this court. The same rule prevails in criminal as in civil cases, that no appeal can be taken except upon a final *356judgment; and yet, ease after case comes up to every term of, and encumbers every docket of, this court, in which no final determination of the cause has been had in the court below. (State vs. Pepper, 7 Mo., 348; State vs. Gregory, 38 Mo., 501.)
Let the appeal be dismissed.-
Judges "Wagner and Napton absent; the other Judges concur.